Exhibit 10.4
2010 NON-QUALIFIED STOCK OPTION AGREEMENT
THERMADYNE HOLDINGS CORPORATION
AMENDED AND RESTATED
2004 STOCK INCENTIVE PLAN
     THIS NON-QUALIFIED STOCK OPTION PLAN AGREEMENT (this “Agreement”) dated
March 9, 2010 (the “Grant Date”), between Thermadyne Holdings Corporation (the
“Company”), a Delaware corporation, and                                  
         (the “Optionee”), an officer or key employee of the Company or one of
its subsidiary corporations (individually, a “Subsidiary Corporation” and
collectively, the “Subsidiary Corporations”) within the meaning of Section
424(f) of the Internal Revenue Code (“the Code”) .
     RECITALS:
     WHEREAS, the Compensation Committee or the Board of Directors of the
Company (“Board”) acting as the Compensation Committee (in either case, the
“Committee”) has determined that the Optionee is one of the key personnel
(officer or key employee) of the Company or one of its Subsidiary Corporations;
and
     WHEREAS, the Committee believes the goals and objectives of the Company’s
Long Term Incentive Award program will be furthered by granting to the Optionee
a right to purchase shares of Common Stock (the “Stock Option”) under the
Amended and Restated 2004 Stock Incentive Plan (the “Plan”).
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
undertakings set forth in this Agreement, the Company and the Optionee agree as
follows:
Section 1. Terms of Plan to Control
     This Agreement is subject to all the terms and conditions of the Plan, a
copy of which is available upon request. Capitalized terms herein and not
otherwise defined shall have the meaning set forth in the Plan. In the event of
a conflict between the Plan and this Agreement, the terms of the Plan shall
control.
Section 2. Grant of Option
     2.1 Subject to the terms and conditions set forth in the Plan, and subject
to the restrictions and risk of forfeiture set forth in this Agreement, the
Company hereby grants to the Optionee a Stock Option to
purchase                     shares of Common Stock of the Company. The per
share exercise price of the Stock Option is $7.71, the closing per share sales
price of Common Stock quoted on the Nasdaq Stock Market on March 9, 2010.
     2.2 The Stock Option granted hereby is intended to be a Nonqualified Stock
Option subject to the provisions of Section 83 of the Code.

Page 1 of 9



--------------------------------------------------------------------------------



 



Section 3. Exercisability
     3.1 The Stock Options will become vested and exercisable, in three equal
annual installments, on each of the next three anniversaries of the date of
grant (March 9 of 2011, 2012, and 2013); provided however, that Options will
vest only for those Optionees continuously employed by the Company through the
scheduled date(s) of vesting.
     3.2 Subject to Section 5, the Stock Option shall expire and cease to be
exercisable ten years after the date of this Agreement, or on such earlier date
as may be provided herein.
     3.3 The Stock Option may be partially exercised from time to time within
the limits on exercisability set forth in Section 3.1.
Section 4. Method of Exercise
     The Stock Option or any part thereof may be exercised only by the giving of
written notice to the Secretary of the Company, which notice shall state the
election to exercise the Stock Option and the number of whole shares of Common
Stock with respect to which the Stock Option is being exercised. Such notice
must be accompanied by payment of the full purchase price for the number of
shares of Common Stock purchased. Such payment shall be made (a) in immediately
available funds (or the equivalent thereof acceptable to the Company) or (b) in
such other consideration as the Committee deems appropriate, including, but not
limited to, shares of Common Stock owned by the Optionee, or a combination of
cash and other consideration having a total Fair Market Value, as so determined,
equal to the full purchase price. Subject to Section 6 and as soon as
practicable after it receives payment of the purchase price, the Company shall
deliver to the Optionee a certificate or certificates for the shares of Common
Stock so purchased.
Section 5. Termination of Employment
     5.1 Termination for Cause; Voluntary Resignation Without Consent. If the
Optionee’s employment from the Company or a Subsidiary corporation is terminated
by reason of dismissal for cause (as defined herein), or by resignation from
employment without the Company’s prior consent, any portion of the Stock Option
that has not previously been exercised, or otherwise forfeited, shall terminate
upon the date of the Optionee’s termination of employment with the Company or a
Subsidiary corporation, and shall not be exercisable after such date.
     5.2 Termination Without Cause. If the Optionee’s employment terminates with
the Company or a Subsidiary Corporation without cause (e.g., retirement,
disability, voluntary resignation with notice and consent, involuntary
termination without cause), then the Optionee may thereafter exercise the Stock
Option granted hereby only on the following terms and conditions: (a) such
exercise may be made only to the extent the Optionee is entitled to exercise
such Stock Option on the date his or her employment terminates; and (b) such
exercise must be made by the earlier of (i) the expiration date of such Stock
Option, determined pursuant to Section 3, or (ii) the ninetieth (90th) day after
his or her employment terminates; provided, that if the Optionee’s employment
terminates by reason of disability described in Section 22(e)(3) of the Code,
the foregoing ninety day period shall be increased to one year. Notwithstanding
the foregoing, to the extent that a Company-imposed blackout period is in effect
at any point during

Page 2 of 9



--------------------------------------------------------------------------------



 



the 30-day period immediately prior to the expiration of the 90-day period
contemplated in clause (b) (ii) above, such Stock Option shall be exercisable
for thirty (30) calendar days immediately following expiration of such blackout
period but no later than ten (10) years after the grant date.
     5.3 Termination by Death; Death following Termination Without Cause. If the
Optionee dies while in the employ of the Company or a Subsidiary Corporation, or
dies after his or her employment terminates and during a period in which the
Stock Option is exercisable pursuant to Section 5.2, the Stock Option granted
hereby shall be exercisable on the following terms and conditions: (a) such
exercise may be made only to the extent the Optionee is or was entitled to
exercise such Stock Option on the date of termination of employment; and
(b) such exercise must be made by the earlier of the expiration date of such
Stock Option or ninety (90) days after the date of the Optionee’s death, to the
extent that the Optionee was entitled to exercise such Stock Option on the date
of death. The Optionee may designate a beneficiary or beneficiaries (“Designated
Beneficiary or Beneficiaries”) on the Designated Beneficiary form attached to
this Agreement to exercise the Option after the Optionee’s death and to receive
the shares of Common Stock acquired pursuant to such exercise. If the Optionee
does not complete the Beneficiary Designation form or the Designated Beneficiary
or Beneficiaries has or have predeceased the Optionee or cannot be located, the
Option shall be transferred in accordance with the Optionee’s will or, if the
Optionee has no will, in accordance with the applicable state laws of descent
and distribution. In this case, the Option shall be exercisable by the
Optionee’s testamentary transferee or transferees after his or her death and
shares of Common Stock acquired in connection with the exercise of the Options
shall be transferred to such Transferee or Transferees. Any person or entity
acquiring stock pursuant to the exercise of the Option after the Optionee’s
death shall be bound by all the terms and conditions of the Plan and this
Agreement which would have applied to the Optionee’s exercise of the Stock
Option granted hereby (if he or she had lived) including, without limitation,
the provisions of Section 6 and Section 11.
     5.4 References herein to an individual’s employment shall include any and
all periods during which such individual is considered an employee of the
Company or a Subsidiary Corporation. The Optionee shall be deemed to have
terminated employment when the Optionee completely ceases to be employed (within
the meaning of the preceding sentence) by the Company and all of its Subsidiary
Corporations. The Committee may in its discretion determine (a) whether any
leave of absence constitutes a termination of employment within the meaning of
this Agreement, and (b) the impact, if any, of any such leave of absence on the
Stock Option granted under this Agreement.
     5.5 The term “dismissal for cause” as used herein shall mean:

  a.   an act or omission by the Optionee that causes material harm to the
Company or a Subsidiary Corporation of which the Optionee is notified in writing
by the Company and the Optionee has not corrected within ten (10) days of such
notification;     b.   any continued neglect of, or failure to perform, duties
by the Optionee of which the Optionee is notified in writing by the Company and
the Optionee has not corrected within ten (10) days of such notification;

Page 3 of 9



--------------------------------------------------------------------------------



 



  c.   the Optionee’s performing services for any other corporation or person
which competes with the Company or a Subsidiary Corporation while he or she is
employed by the Company or a Subsidiary Corporation and without the written
approval of the chief executive officer of the Company; or     d.   any
conviction of the Optionee or plea of guilty (or nolo contendere) by the
Optionee to a felonious crime;

provided, however, that if, at the time in question the Optionee is a party to
an employment agreement with the Company or any of its Subsidiary Corporations
which contains a definition of “cause” which is inconsistent with the provisions
of this Section 5.5, the terms of such employment agreement shall define
“dismissal for cause” for the purposes of this Plan Agreement.

Section 6.   Securities Law Restrictions and Other Restrictions on Transfer of
Shares of Company Common Stock Purchased Pursuant to this Agreement

     The Optionee represents that upon exercise of a Stock Option, shares of
Common Stock shall be purchased for the Optionee’s own account and not on behalf
of others. Federal and state securities laws govern and restrict the Optionee’s
right to offer, sell or otherwise dispose of any such shares unless the shares
are first registered under the Securities Act of 1933 (the “Securities Act”) or
any applicable state securities laws, or in the opinion of the Company’s
counsel, such offer, sale or other disposition is exempt from registration or
qualification thereunder. The Optionee shall not offer, sell or otherwise
dispose of any shares purchased pursuant to this Agreement in any manner unless
they are first registered under the Securities Act and any applicable state
securities laws except in a transaction which, in the opinion of counsel to the
Company, is exempt from the registration requirements.
Section 7. Restrictive Legend
     Except as may be otherwise determined by legal counsel to the Company, the
certificates representing the shares of Common Stock purchased pursuant to this
Agreement shall bear the following legend, plus such other legends the Company
deems necessary or desirable in connection with securities laws or other rules,
regulations or laws.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”) AND ARE “RESTRICTED SECURITIES” AS
DEFINED IN RULE 144 PROMULGATED UNDER THE ACT. THE SECURITIES MAY NOT BE SOLD,
OFFERED FOR SALE OR OTHERWISE DISTRIBUTED EXCEPT (i) IN CONJUNCTION WITH AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT, OR (ii) IN
COMPLIANCE WITH RULE 144, OR (iii) PURSUANT TO AN OPINION OF COUNSEL TO THE
CORPORATION THAT SUCH REGISTRATION OR COMPLIANCE IS NOT REQUIRED AS TO SAID
SALE, OFFER OR DISTRIBUTION.

Page 4 of 9



--------------------------------------------------------------------------------



 



Section 8. Non-Assignability
     No right granted to the Optionee under the Plan or this Agreement, except
as otherwise provided in this Agreement, shall be assignable or transferable
(whether by operation of law or otherwise and whether voluntarily or
involuntarily), other than by will or by the laws of descent and distribution.
During the life of the Optionee, all rights granted to the Optionee under the
Plan or under this Agreement shall be exercisable only by the Optionee.
Section 9. Withholding Taxes
     Whenever under the Plan and this Agreement shares of Common Stock are to be
delivered upon exercise of a Stock Option, the Company shall be entitled to
require as a condition of delivery that the Optionee remit an amount sufficient
to satisfy all federal, state and other governmental withholding tax
requirements related thereto (including such taxes attributable to an election
under Section 10 of this Agreement); provided, that in lieu of or in addition to
the foregoing, the Company shall have the right to withhold such sums from
compensation or other amounts otherwise due to the Optionee.
Section 10. Requirement of Notification on Section 83(b) Election
     If the Optionee shall, in connection with the exercise of a Stock Option,
make the election permitted under Section 83(b) of the Code (i.e., an election
to include in his or her gross income in the year of transfer the amounts
specified in section 83(b) of the Code), he or she shall notify the Company of
such election within ten days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Section 83(b) of the Code.
Section 11. Adjustments Upon Changes in Capitalization
     In the event of any increase or decrease, after the date of this Agreement,
in the number of issued shares of Common Stock resulting from the subdivision or
combination of shares of Common Stock or other capital adjustments, or the
payment of a stock dividend, or other increase or decrease in such shares
effected without receipt of consideration by the Company, the Committee shall
proportionately adjust the number of shares subject to the Stock Option, the
exercise price set forth in Section 2.1, and any and all other matters deemed
appropriate by the Committee; provided, however, that any Stock Option to
purchase fractional shares resulting from any such adjustment shall be
eliminated. Adjustments under this Section shall be made by the Committee, whose
determination as to what adjustments shall be made, and the extent thereof,
shall be final, binding and conclusive.
Section 12. Reorganization
     In the event of a Change in Control of the Company, then the Stock Option
shall vest and become exercisable in full, and thereafter, the Committee may in
its discretion (a) by written notice to the Optionee, provide that the Stock
Option will be terminated unless exercised within thirty (30) days (or such
longer period as the Committee shall determine in its sole discretion) after the
date of such notice, and/or (b) provide that such holder shall receive, with
respect to

Page 5 of 9



--------------------------------------------------------------------------------



 



each share of Common Stock subject to such Stock Option an amount equal to the
excess of the Fair Market Value of such shares of Common Stock immediately prior
to the occurrence of such event over the exercise price per share underlying
such Stock Option with such amount payable in cash, in one or more kinds of
property (including the property, if any, payable in the transaction) or in a
combination thereof. Wherever deemed appropriate by the Committee, any such
action may be made conditional upon the consummation of the event constituting
the Change in Control.
Section 13. Right of Discharge Reserved
     Nothing in the Plan or in this Agreement shall confer upon the Optionee the
right to continue in the employment, or service of the Company or any of its
Subsidiary Corporations, or affect any right which the Company or any of its
Subsidiary Corporations may have to terminate the employment or service of the
Optionee. The parties agree and acknowledge that the Optionee is an at-will
employee of the Company or a Subsidiary Corporation. The Optionee and the
Company each retain the right to terminate such employment relationship at any
time.
Section 14. No Rights as a Stockholder
     Neither the Optionee nor any person succeeding to the Optionee’s rights
hereunder shall have any rights as a stockholder with respect to any shares of
Common Stock subject to the Stock Option until the date of the issuance of a
stock certificate to him or her for such shares. Except for adjustments made
pursuant to Section 11, no adjustment shall be made for dividends, distributions
or other rights (whether ordinary or extraordinary, and whether in cash,
securities or other property) for which the record date is prior to the date
such stock certificate is issued.
Section 15. Nature of Payments
     Any and all grants of Stock Options and issuance of shares of Common Stock
hereunder shall be in consideration of services performed by the Optionee for
the Company or for its Subsidiary Corporations.
     Any and all issuances of shares of Common Stock hereunder shall constitute
a special incentive payment to the Optionee. Such issuances and/or income
realized upon exercise of a Stock Option shall not be taken into account in
computing the amount of salary or compensation of the Optionee for the purposes
of determining any pension, retirement, death or other benefits under (a) any
401(k), pension, retirement, profit-sharing, bonus, life insurance, disability
or other benefit plan of the Company or any Subsidiary Corporation or (b) any
agreement between the Company or any Subsidiary Corporation, on the one hand,
and the Optionee, on the other hand, except as such plan or agreement shall
otherwise expressly provide.
Section 16. Committee Determinations
     The Committee’s determinations under the Plan and this Agreement need not
be uniform and may be made by it selectively among persons who receive, or are
eligible to receive, awards under the Plan (whether or not such persons are
similarly situated). All decisions, interpretations and determinations by the
Committee with regard to any question or matter arising hereunder or under the
Plan shall be conclusive and binding upon the Company and the Optionee.

Page 6 of 9



--------------------------------------------------------------------------------



 



Section 17. Section Headings
     The Section headings contained herein are for the purpose of convenience
only and are not intended to define or limit the contents of said sections.
Section 18. Notices
     Any notice to be given to the Company or the Committee hereunder shall be
in writing and shall be addressed to the Secretary of the Company at Thermadyne
Holdings Corporation, 16052 Swingley Ridge Road, Suite 300, Chesterfield, MO
63017, or at such other address as the Company may hereafter designate to the
Optionee by notice as provided herein. Any notice to be given to the Optionee
hereunder shall be addressed to the Optionee at the last known address, or at
such other address as the Optionee may hereafter designate to the Company by
notice as provided herein. Notices hereunder shall be deemed to have been duly
given when personally delivered or mailed by registered or certified mail to the
party entitled to receive the same.
Section 19. Successors and Assigns
     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and the successors and assigns of the Company and, as
contemplated in Section 5.3, the heirs and personal representatives of the
Optionee.
Section 20. Other Payments or Awards
     Nothing contained in this Agreement shall be deemed in any way to limit or
restrict the Company or any Subsidiary Corporations from making any award or
payment to the Optionee under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.
Section 21. Governing Law and Venue
     This Agreement shall be governed by and construed in accordance with the
laws of the state of Missouri despite any laws of that state that would apply
the laws of a different state. In the event of litigation arising in connection
with this Agreement and/or the Plan, the parties hereto agree to submit to the
jurisdiction of state and Federal courts located in the state of Missouri.
Section 22. Severability
     If any term or provision of this Agreement, or the application of this
Agreement to any person or circumstances, shall at any time or to any extent be
invalid, illegal or unenforceable in any respect as written, both parties intend
for any court construing this Agreement to modify or limit that provision so as
to render it valid and enforceable to the fullest extent allowed by law. Any
provision that is not susceptible of reformation shall be ignored so as to not
affect any other term or provision of this Agreement, and the remainder of this
Agreement, or the application of that term or provision to persons or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

Page 7 of 9



--------------------------------------------------------------------------------



 



Section 23. Entire Agreement; Modification
     The Plan and this Agreement contain the entire agreement between the
parties with respect to the subject matter contained in this Agreement and may
not be modified, except as provided in the Plan, as it may be amended from time
to time in the manner provided in the Plan, or in this Agreement, as it may be
amended from time to time by a written document signed by each of the parties to
this Agreement. Any oral or written agreements, representations, warranties,
written inducements or other communications with respect to the subject matter
contained in this Agreement made before the signing of this Agreement shall be
void and ineffective for all purposes.
Section 24. Authority to Receive Payments
     Any amount payable to or for the benefit of a minor, an incompetent person
or other person incapable of receipting therefore shall be deemed paid when paid
to the conservator of such person’s estate or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Company, members of the Committee and the Board with
respect thereto.
Section 25. Counterparts
     This Agreement may be executed simultaneously in two or more counterparts,
each of which shall constitute an original, but all of which taken together
shall constitute one and the same Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year first above written.

              THERMADYNE HOLDINGS CORPORATION   GRANTEE    
 
           
By:
      By:

   
 
 
 
Nick H. Varsam   Grantee’s Name:

   
 
  General Counsel & Secretary   Date of Signature:

   
 
           
 
      Grantee’s Address:    

Page 8 of 9



--------------------------------------------------------------------------------



 



2010 NON-QUALIFIED STOCK OPTION AGREEMENT
THERMADYNE HOLDINGS CORPORATION
BENEFICIARY DESIGNATION
To the Secretary of Thermadyne Holdings Corporation (“Company”)
I hereby designate the following person, persons or entity as the primary and
secondary Designated Beneficiaries of any rights that may be transferred under
the Thermadyne Long Term Incentive Award program, the Thermadyne Holdings
Corporation Amended and Restated 2004 Stock Incentive Plan (the “Plan”), and the
2010 Non-Qualified Stock Option Agreement (“Agreement”) between the Company and
me dated March 9, 2010, upon my death:
Primary Beneficiary [include address and relationship]:
Secondary Beneficiary [include address and relationship]:
Unless provided otherwise in this Beneficiary Designation, the Company shall
transfer all options on shares of Common Stock to be transferred to more than
one Designated Beneficiary equally to the living Designated Beneficiaries, at
the time of my death.
I RESERVE THE RIGHT TO REVOKE OR CHANGE ANY BENEFICIARY DESIGNATION. I HEREBY
REVOKE ALL PRIOR DESIGNATIONS (IF ANY) OF BENEFICIARIES AND SECONDARY
BENEFICIARIES.
Pursuant to the Agreement, the Company shall cause options on all shares of
Common Stock to be transferred by reason of my death pursuant to the Agreement
to the Primary Beneficiary, if he, she or it survives me, and if no Primary
Designated Beneficiary shall survive me, then to my Secondary Designated
Beneficiary. If no named Designated Beneficiary survives me, then all such
shares shall be transferred in accordance with the terms of the Agreement.
This Beneficiary Designation shall be controlled by the laws of the State of
Missouri and particularly RSMo Chapter 461 thereof.

           
 
Date of this Designation
 
 
Signature of Participant    

NOTE: Unless provided otherwise in this Beneficiary Designation, the Company
shall transfer all shares of Common Stock to be transferred to more than one
Designated Beneficiary equally to the living Designated Beneficiaries.

Page 9 of 9